Citation Nr: 1117533	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-45 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability other than left foot fifth metatarsal fracture residuals, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for a left ankle disability.  The claim has been recharacterized for the reasons stated below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of service connection for left foot metatarsal fracture residuals and right ankle injury residuals.  In her July 2007 claim, she indicated that these disabilities had increased in severity, described her symptoms, and also noted pain and swelling of both ankles.  The RO treated this as a claim for service connection for a left ankle disability in addition to increased ratings claims for the service connected disabilities.

The only examination requested were in connection with the increased ratings claims.  January 2008 private X-rays showed normal left ankle except for calcaneal spur.  Dr. Godhania's January 2008 podiatry consultation note indicated left ankle pain along the peroneal tendons worse with eversion of the foot.  The assessment included peroneal tendonitis on the left.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that a claim is not necessarily limited to a particular diagnosis or disability alleged by the Veteran, but must be considered a claim for any disability based on analysis of the description of the claim, the symptoms the claimant describes, and the evidence of record.  In this case, the Veteran has alleged multiple symptoms including left ankle pain and swelling, and has been diagnosed with left foot abnormalities other than those specific to either the ankle or left foot fifth metatarsal.  Thus, pursuant to Clemons, the claim has been recharacterized more broadly, to include any left foot disability other than those related to the left foot metatarsal fracture residuals for which the Veteran is already service connected.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability or symptoms of a disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As noted, there have been persistent symptoms of a left ankle disability and diagnoses of left foot disabilities.  Moreover, there are multiple left foot symptoms recorded in the service treatment records other than those related to the left foot fifth metatarsal fracture.  The Veteran has indicated that she has experienced left foot and ankle symptoms since service.  In addition, the Veteran noted the left ankle symptoms in the same document as she noted the symptoms of her service connected left foot fifth metatarsal and right ankle disabilities.  Consequently, a VA examination is warranted to determine whether any current left foot disability other than that for which the Veteran is already in receipt of service connection is related to service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any left foot disability other than left foot fifth metatarsal fracture residuals.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all left foot disabilities other than left foot metatarsal fracture residuals.  With respect to each such diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such diagnosed disability is related to service or a service-connected disability.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


